 

Exhibit 10.43

August 26, 2010

William J. Rieflin

 

Re: XENOPORT Consulting Contract # 2917

Ladies and Gentlemen:

The purpose of this Letter Agreement (the “Agreement”) is to set forth the terms
of the consultancy with XENOPORT, INC. (“XENOPORT”) by William J. Rieflin
(“Consultant”), effective as of August 26, 2010 (the “Effective Date”), which
are as follows:

1. Consultant shall act as a consultant to XENOPORT from time to time during the
period from September 17, 2010 to the earlier to occur of: (i) December 31,
2010; (ii) the date Consultant is unable to provide the services stated herein
or the provision of such services would create a conflict of interest for
Consultant or XENOPORT; and (iii) the earlier termination of this Agreement in
accordance with Section 16 of this Agreement.

2. Consultant shall consult in the field of general business and administrative
matters, including advice for the following matters as such relate to activities
of XENOPORT: (i) strategic planning; (ii) assisting XENOPORT in matters dealing
with the U.S. Food and Drug Administration and comparable regulatory agencies;
(iii) assisting XENOPORT in critical partner relationships; (iv) assisting
XENOPORT with patent or other intellectual property matters; and (v) for such
other consultation as may be agreed to by the parties from time to time, as such
relates to professional services as needed by XENOPORT. The consultancy will be
in the form of meetings, advice, data review, document drafting, editing and
review and report preparation and the like, at facilities of XENOPORT or at
other mutually convenient locations as shall be agreed to by the parties in
advance.

3. In recognition of these services, XENOPORT agrees to pay Consultant at the
rate of $300.00 (US) per full hour of consulting time (exclusive of travel
time), prorated for partial hours, plus reasonable documented out-of-pocket
expenses, including transportation and meal expenses pre-approved in writing by
XENOPORT, incurred in connection with the consulting services provided and
consistent with XENOPORT’s travel and reimbursement policies. XENOPORT has
determined that this amount fairly represents the fair market value for the
services to be performed based on the experience and expertise of Consultant.
Consultant shall invoice XENOPORT not more frequently than monthly, referencing
Contract # 2917, and such invoices shall be payable 30 days after receipt by
XENOPORT. Invoices shall be addressed to XenoPort Accounts Payable or sent to
Accounts.Payable@XenoPort.com. Payments by XENOPORT are subject to appropriate
state tax withholding for services performed within the State of California by
non-residents of the state. Payment for consulting services rendered hereunder
shall be subject to the completion of such services to the reasonable
satisfaction of XENOPORT.



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 2

 

The parties agree that, notwithstanding that there will be no break in
Consultant’s “Continuous Service” to XENOPORT as described below, effective as
of the close of business on September 16, 2010, in connection with the
termination of employment with XENOPORT, all vesting of stock options,
restricted stock units (“RSUs”), performance stock units (“PSUs”) or other
equity awards granted to Consultant pursuant to the terms and conditions of the
XenoPort, Inc. 2005 Equity Incentive Plan (the “2005 Plan”) outstanding on
September 16, 2010, shall immediately cease.

The parties further agree that there is no break in Consultant’s continuous
service to XENOPORT between Consultant’s employment with XENOPORT as an employee
and then XENOPORT’s retention of (i) Consultant’s services to XENOPORT under
this Agreement and (ii) Consultant’s services to XENOPORT as a member of the
XENOPORT board of directors, both effective September 17, 2010. As such, until
the period of time ending on the later of (i) the termination of this Agreement
and (ii) the termination of Consultant’s services as a member of the XENOPORT
board of directors (such period, the “Continued Period of Service”), Consultant
shall be deemed to continue to provide “Continuous Service” to XENOPORT (as
defined in the 2005 Plan) with respect to any such stock options granted to
Consultant pursuant to the terms and conditions of the 2005 Plan that are vested
and outstanding as of September 16, 2010, and such vested stock options shall
remain exercisable during the Continued Period of Service (subject to the
original stated expiration date under the terms of the respective stock option
grant agreements).

For the purpose of clarity, the parties further agree that: (i) all outstanding
unvested stock options, RSUs, PSUs or other equity awards held by Consultant as
of his last day as an employee of XENOPORT (i.e., all unvested equity awards as
of September 16, 2010) and listed on Exhibit A hereto shall immediately cease
vesting as of September 16, 2010 (and, in the case of RSUs and PSUs, such
unvested equity awards shall then immediately terminate); (ii) all outstanding
vested stock options held by Consultant as of his last day as an employee of
XENOPORT (i.e., all vested stock options as of September 16, 2010) and listed on
Exhibit A hereto shall continue to be exercisable throughout the term of the
Continued Period of Service (subject to the original stated expiration date
under the terms of the respective stock option grant agreements); and (iii) all
vested incentive stock options listed on Exhibit A shall automatically convert
to nonstatutory stock options effective December 17, 2010 (if not exercised
prior to such date). Upon the termination of the Continued Period of Service and
the resulting interruption in Consultant’s Continuous Service to XENOPORT, all
such vested stock options will terminate if not exercised within three
(3) months following the termination of the Continued Period of Service and the
resulting interruption in Consultant’s Continuous Service to XENOPORT in
accordance with the terms and conditions of the 2005 Plan.

4. “Confidential Information” means all information, including, without
limitation, data, trade secrets, know-how, technology, samples and specimens
relating to XENOPORT and its products, product concepts, technologies, business,
financial, marketing, clinical or regulatory affairs, manufacturing processes
and procedures, clinical and research development programs, or those of any
third party from whom XENOPORT receives information on a confidential basis,
whether written, graphic or oral, furnished to Consultant by, or on behalf of,
XENOPORT, either directly or indirectly, or obtained or observed by Consultant
while providing services hereunder, and the services to be provided by
Consultant hereunder, with the exception only of the following:

(a) information that is now in the public domain or subsequently enters the
public domain without fault on the part of Consultant;



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 3

 

 

(b) information that is presently known by Consultant from Consultant’s own
sources as evidenced by Consultant’s prior written records; or

(c) information disclosed to Consultant by a third party legally and
contractually entitled to make such disclosures.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because certain individual features are
published or available to the general public or in the rightful possession of
Consultant unless the combination as a whole falls within any of the above
exceptions.

Except as required in Consultant’s duties to XENOPORT, Consultant shall not
disclose or use at any time or for any purpose, either during or subsequent to
the term of this Agreement, any Confidential Information, without the prior
written consent of XENOPORT, to be given or withheld in XENOPORT’s absolute
discretion. Consultant shall take all necessary and reasonable precautions to
prevent the disclosure of Confidential Information to any unauthorized third
parties. In this regard, Consultant shall disclose Confidential Information only
to those of its employees, consultants or agents who are directly concerned with
the use and evaluation of such information for the purposes specified in this
Agreement and who are bound by obligations of confidentiality at least as
stringent as those set forth herein. Upon disclosing Confidential Information to
any such persons, Consultant will advise them of the confidential nature of the
information and will instruct them to take all necessary and reasonable
precautions to prevent the unauthorized disclosure thereof. In furtherance of
and without in any way limiting the foregoing, Consultant agrees that no public
disclosure of Confidential Information shall be made at research seminars,
lectures or professional meetings, or in publications or papers submitted for
publication without XENOPORT’s prior written consent, to be given or withheld in
XENOPORT’s absolute direction. Consultant further agrees not to publicly
disseminate Confidential Information over the Internet or any similar form of
electronic communication without the prior written approval of XENOPORT, to be
given or withheld in XENOPORT’s absolute discretion. Notwithstanding the
foregoing, Confidential Information may be disclosed to the extent required by
applicable laws or regulations or as ordered by a court or other regulatory body
having competent jurisdiction provided that Consultant uses its best efforts to
limit the disclosure and maintain confidentiality to the extent possible and
provides reasonable prior written notice to XENOPORT.

Consultant acknowledges that the use or disclosure of Confidential Information
without XENOPORT’s express written permission will cause XENOPORT irreparable
harm and that any material breach or threatened material breach of this
Agreement by Consultant will entitle XENOPORT to seek injunctive relief and
reasonable attorneys’ fees, in addition to any other legal remedies available to
it, in any court of competent jurisdiction.

5. All inventions, ideas, improvements, discoveries, enhancements,
modifications, know-how, data and information of every kind and description
conceived, generated, made or reduced to practice, as the case may be, by
Consultant, either alone or jointly with others, which



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 4

 

arise out of, or relate to, this Agreement (the “Inventions”) shall be the sole
and exclusive property of XENOPORT; provided, however, that “Inventions” shall
not include “Consultant Property.” For the purposes of this Section 5,
“Consultant Property” shall mean inventions, ideas, improvements, discoveries,
enhancements, modifications, know-how, processes, technology and other
intellectual properties that do not relate to the composition of matter,
formulation or method of using, making or administering any of XENOPORT’s drugs
or product candidates and have been independently conceived and/or developed by
Consultant without the use of XenoPort property (other than XENOPORT library
services, which the parties acknowledge Consultant may use) or without the
benefit of, or access to, any XENOPORT Confidential Information. All Consultant
Property is the sole and exclusive property of Consultant. Consultant shall
disclose such Inventions promptly to XENOPORT, assign all of Consultant’s right,
title and interest in and to any such Inventions promptly to XENOPORT without
royalty or any other consideration and execute all applications, assignments or
other instruments reasonably requested by XENOPORT, in order for XENOPORT to
establish XENOPORT’s ownership of such Inventions and to obtain whatever
protection for such Inventions, including patent and copyright rights in any and
all countries on such Inventions as XENOPORT shall determine. Consultant further
agrees to cooperate fully with XENOPORT in the process of securing and enforcing
XENOPORT’s rights to such Inventions, and XENOPORT shall compensate Consultant
for Consultant’s reasonable time devoted to such activities at XENOPORT’s
request and reimburse Consultant for reasonable expenses incurred in connection
therewith.

Consultant agrees that if XENOPORT is unable because of Consultant’s
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Consultant’s signature to apply for, or to pursue, any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions, then Consultant hereby irrevocably
designates and appoints XENOPORT and its duly authorized officers and agents as
Consultant’s agent and attorney-in-fact, to act for and in Consultant’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyright and
mask work registrations thereon with the same legal force and effect as if
executed by Consultant.

All research, deliverables and reports produced by Consultant, either alone or
jointly with others, arising from its performance of the services under this
Agreement, or any improvements, modifications or derivative works thereof,
whether produced by Consultant, Consultant’s employees or subcontractors or
otherwise, and all proprietary rights thereto, shall belong to XENOPORT
immediately upon invention, creation or development as a “work made for hire.”

6. All Confidential Information disclosed by, or on behalf of, XENOPORT to
Consultant pursuant to this Agreement shall be and remain the property of
XENOPORT, and all written Confidential Information and copies thereof, including
all materials and other paper or electronic documents created or prepared that
utilize, are based upon or are derivatives of Confidential Information, shall be
promptly returned or lawfully destroyed upon XENOPORT’s request, provided that
Consultant shall be entitled to retain one set of all such information for the
sole purpose of monitoring Consultant’s obligations hereunder.

7. Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former employer or
other person or entity with which Consultant has an agreement or duty to keep in
confidence information acquired by Consultant, if any.



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 5

 

 

8. It is understood that Consultant shall be serving under this Agreement as an
independent contractor and shall not be eligible to participate in any benefits
extended by XENOPORT to its employees.

9. Consultant shall be responsible for obtaining its own benefits, including,
but not limited to, worker’s compensation, medical and disability insurance as
applicable, and, upon reasonable request, shall provide XENOPORT with
certificates of insurance evidencing any applicable coverages.

10. Consultant may not subcontract all or any part of the services to be
performed, nor may Consultant assign all or any part of this Agreement, without
the prior written consent of XENOPORT, to be given or withheld in XENOPORT’s
absolute discretion.

11. Consultant represents and warrants to XENOPORT that Consultant is legally
able to enter into this consulting arrangement with XENOPORT and that this
Agreement will not and does not conflict with any applicable ethics policy,
agreement, arrangement or understanding, written or oral, to which Consultant is
a party or by which Consultant is bound.

12. Consultant represents and warrants to XENOPORT that Consultant has not been
debarred or disqualified by the United States Food and Drug Administration (the
“FDA”), nor have debarment or disqualification proceedings against Consultant
been commenced. Consultant will immediately notify XENOPORT if any such
proceedings have commenced or if Consultant is debarred or disqualified by the
FDA.

13. Consultant agrees to provide the services furnished under this Agreement
with due care, in accordance with the standards and practices that are generally
accepted in the industry and exercised by other persons engaged in performing
similar services and in accordance with all applicable federal and state laws
and regulations.

14. Consultant acknowledges that XENOPORT is a public company with securities
listed on the Nasdaq Global Select Market. Consultant is aware of the
restrictions imposed by the U.S. securities laws on the purchase or sale of
securities by any person who has received material, non-public information from
the issuer of such securities and on the communication of such information to
any other person when it is reasonably foreseeable that such other person is
likely to purchase or sell such securities in reliance upon such information.
Consultant will advise its employees and agents who receive Confidential
Information of such restrictions.

15. Consultant acknowledges and agrees that effective as of the close of
business on September 16, 2010, his last day as an employee of XENOPORT, that
certain Change of Control Agreement between the parties, dated November 7, 2007
(the “Change of Control Agreement”), shall automatically terminate, all
obligations of the parties pursuant to the Change of Control Agreement shall be
deemed to have been satisfied and extinguished and the Change of Control
Agreement shall no longer be in effect.



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 6

 

 

16. Either party may terminate this Agreement at any time upon 30 days’ written
notice to the other party. Sections 3, 4, 5, 6, 12, 15, 16, 17 and 18 of this
Agreement shall survive expiration or termination of this Agreement for any
reason. In the event of termination of this Agreement, subject to Section 3,
Consultant shall be entitled to compensation for services rendered and
reimbursement for non-cancelable expenses incurred under this Agreement prior to
the date of termination. For the purpose of clarity, Section 3 shall survive the
termination of this Agreement and remain in effect until the expiration of the
Continued Period of Service and the resulting interruption in Consultant’s
Continuous Service to XENOPORT such that all vested stock options will terminate
if not exercised within three (3) months following the termination of the
Continued Period of Service in accordance with the terms and conditions of the
2005 Plan.

17. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California, excluding any choice of law rules that may
direct the application of the laws of another jurisdiction. The parties hereby
expressly consent to the personal jurisdiction and venue in the state and
federal courts for the county in which XENOPORT’s principal place of business is
located for any lawsuit filed there arising from, or related to, this Agreement.

18. Miscellaneous:

(a) If any one or more provisions of this Agreement shall be found to be illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby,
provided the surviving agreement materially comports with the parties’ original
intent. The parties shall make a good faith effort to replace any such provision
with a valid and enforceable one such that the objectives contemplated by the
parties when entering this Agreement may be realized.

(b) Neither party’s failure to exercise, or delay in exercising, any privileges,
powers, rights or remedies under this Agreement shall operate as a waiver or
estoppel thereof, nor shall any single or partial exercise of any right or
remedy under this Agreement preclude further exercise of any other right or
remedy hereunder. The rights and remedies of the parties provided in this
Agreement shall not be exclusive and are in addition to any other rights and
remedies at law or in equity.

(c) No amendment, change or modification to this Agreement shall be effective
unless in writing and executed by the parties hereto.

(d) This Agreement and any subsequent amendment(s), may be executed in
counterparts, and the counterparts, together, shall constitute a single
agreement. A facsimile transmission or scanned electronic copy (PDF file) of
this signed Agreement bearing a signature on behalf of a party shall be legal
and binding on such party.

(e) This Agreement constitutes the entire agreement between the parties relating
to the subject matter hereof and supersedes, as of the Effective Date, all prior
negotiations, representations or agreements, either written or oral, with
respect to the subject matter hereof.



--------------------------------------------------------------------------------

William J. Rieflin

August 26, 2010

Page 7

 

 

If the foregoing is acceptable, please sign both copies of this Agreement and
return one fully executed original to XENOPORT.

 

Very truly yours, XENOPORT, INC.

/s/ Ronald W. Barrett

Ronald W. Barrett, PhD Chief Executive Officer AGREED TO AND ACCEPTED AS OF THE
EFFECTIVE DATE. CONSULTANT: WILLIAM J. RIEFLIN

/s/ William J. Rieflin

 

Fed Tax ID or SS #:  

 

IMPORTANT NOTICE: IF APPLICABLE TO YOU OR YOUR BUSINESS, XENOPORT MUST HAVE A
COMPLETED W-9 FORM ON FILE IN ORDER TO PROCESS ANY INVOICE FOR PAYMENT. UNLESS
YOU HAVE PREVIOUSLY PROVIDED A COMPLETED W-9 FORM, OR THE W-9 FORM IS NOT
APPLICABLE TO YOUR BUSINESS, YOU MUST COMPLETE THE ATTACHED W-9 FORM AND RETURN
IT TO XENOPORT ACCOUNTS PAYABLE ALONG WITH YOUR FIRST INVOICE. WHEN INVOICING,
YOU MUST REFER TO CONTRACT # 2917. XENOPORT WILL NOT PROCESS INVOICES IF A
REQUIRED W-9 HAS NOT BEEN PROVIDED, OR IF THEY DO NOT REFERENCE THIS CONTRACT
NUMBER.



--------------------------------------------------------------------------------

 

Exhibit A

Equity Awards as of September 16, 2010

 

Name    ID      Grant
Number      Grant
Date      Plan/Type      Shares      Price      Exercised/
Released      Vested      Unvested*      Outstanding/
Unreleased      Exercisable
Releasable**   Rieflin, William J      100159         10002726         5/13/2010
        2005/PSU         40,000       $ 0.0000         0         0        
40,000         40,000         0            10002613         3/12/2010        
2005/RSU         40,000       $ 0.0000         0         0         40,000      
  40,000         0            10002058         1/14/2009         2005/RSU      
  5,592       $ 0.0000         5,592         5,592         0         0         0
           10001777         1/30/2008         2005/RSU         5,000       $
0.0000         2,500         2,500         2,500         2,500         0      
     10001099         1/30/2007         2005/RSU         5,835       $ 0.0000   
     5,835         5,835         0         0         0            10000842      
  9/20/2004         PRES/RSP         33,333       $ 0.0060         33,333      
  33,333         0         0         0            10000843         9/20/2004   
     PRES/RSP         116,666       $ 0.0060         116,666         116,666   
     0         0         0            10000577         9/20/2004         1999/NQ
        66,666       $ 2.7000         66,666         66,666         0         0
        0            10000582         9/20/2004         1999/NQ         12,963
      $ 2.7000         12,963         12,963         0         0         0      
     10000576         9/20/2004         1999/ISO         37,036       $ 2.7000
        37,036         37,036         0         0         0            10000942
        1/31/2006         2005/ISO         27,706       $ 15.0000         24,997
        27,706         0         2,709         2,709  ***          10000943   
     1/31/2006         2005/NQ         22,294       $ 15.0000         0        
22,294         0         22,294         22,294            10002579        
1/13/2010         2005/ISO         4,928       $ 20.0500         0         0   
     4,928         4,928         0  ***          10002580         1/13/2010   
     2005/NQ         95,072       $ 20.0500         0         16,666        
78,406         95,072         16,666            10001092         1/30/2007      
  2005/NQ         47,885       $ 23.9600         0         44,683         3,202
        47,885         44,683            10001091         1/30/2007        
2005/ISO         4,615       $ 23.9600         0         2,347         2,268   
     4,615         2,347  ***          10002071         1/28/2009        
2005/NQ         71 ,599       $ 25.8000         0         31,666         39,933
        71,599         31,666            10002070         1/28/2009        
2005/ISO         8,401       $ 25.8000         0         0         8,401        
8,401         0  ***         10001877         1/30/2008         2005/SSR        
50,000       $ 59.1700         0         32,291         17,709         50,000   
     32,291               TOTALS               695,591         305,588        
458,244         237,347         390,003         152,656   

 

* Unvested shares will be cancelled on 9/16/10

** Shares will be exercisable through continued service period and 90 days after
continuous service ceases

*** Shares will be converted to NQs on December 17, 2010 if not exercised prior
to this date